Citation Nr: 1145379	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia with patellar femoral syndrome of the right knee.

2.  Entitlement to higher initial disability ratings for chronic lumbar strain, currently evaluated as 10 percent, effective February 20, 2007, and 40 percent disabling, effective February 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1997, and from September 2006 to February 2007.

These matters comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected chondromalacia with patellar femoral syndrome of the right knee; and from a December 2007 decision of the RO that granted service connection for chronic lumbar strain evaluated as 10 percent disabling effective February 20, 2007.  The Veteran timely appealed for higher disability ratings.

In June 2009, the Veteran withdrew his prior request for a personal hearing, in writing.

In October 2009, the RO increased the disability evaluation to 40 percent for chronic lumbar strain, effective February 2, 2009.  Because higher disability ratings are available for chronic lumbar strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  Throughout the course of the rating period on appeal, the Veteran's chondromalacia with patellar femoral syndrome of the right knee has been manifested by noncompensable limitation of flexion and painful motion; neither instability nor limited extension, nor X-ray evidence of arthritis has been shown.

2.  For the period from February 20, 2007, to February 1, 2009, the Veteran's chronic lumbar strain has been manifested by a combined range of motion of the thoracolumbar spine beyond 120 degrees but less than 235 degrees, and by painful motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

3.  For the period from February 2, 2009, the Veteran's chronic lumbar strain has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's chondromalacia with patellar femoral syndrome of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5019, 5260, 5261 (2011).

2.  For the period from February 20, 2007, to February 1, 2009, the criteria for an initial disability rating in excess of 10 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

3.  For the period from February 2, 2009, the criteria for a disability rating in excess of 40 percent for chronic lumbar strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating for chronic lumbar strain arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through August 2007 and May 2008 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim for chondromalacia with patellar femoral syndrome of the right knee.
 
In the May 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right knee pain and low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Chondromalacia with Patellar Femoral Syndrome

Service connection has been established for chondromalacia with patellar femoral syndrome of the right knee.  The RO has evaluated the Veteran's right knee disability under Diagnostic Codes 5099-5019, pertaining to bursitis.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Bursitis will be rated as degenerative arthritis, on the basis of limitation of motion of affected part. 38 C.F.R. § 4.71a, Diagnostic Code 5019.

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  The holding of Deluca apply when a disability has been evaluated under Diagnostic Code 5259, as removal of semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Historically, the Board notes that X-rays taken of the Veteran's right knee in August 1997 reveal a normal right knee.  During a VA examination at that time, the Veteran reported knee problems since 1977 from climbing up and down on fuel trucks; and that pain was present whenever his knees were in a certain position for a prolonged period of time.  Range of motion of the right knee in August 1997 was from 0 degrees to 115 degrees, with pain in the lateral collateral areas at the end of range of motion.  In December 2004, the Veteran complained that running and climbing ladders aggravated his right knee.  In February 2005, the Veteran complained of right knee pain while doing low crawling with combat training.  MRI scans conducted in April 2005 reveal a complex tear of the posterior horn of the medial meniscus with an associated meniscal cyst; and soft tissue edema medial to the medial collateral ligament, consistent with a grade 1 MCL sprain.  In November 2005, a VA examiner opined that the medial meniscal tear of the right knee was not related to activities that the Veteran did 30 years ago; and that medial meniscus tears are usually acute in nature.  The VA examiner also opined that the Veteran has mild chondromalacia with patellar femoral syndrome, which as likely as not started during his heavy laboring activities several years earlier.  Records show that the Veteran underwent right knee arthroscopy and partial medial meniscectomy in November 2005, and additional arthroscopy in May 2006 and physical therapy in July 2006.

The report of an August 2007 VA examination reveals complaints of intermittent activity-related right knee pain with running, climbing, and squatting.  The Veteran described infrequent locking of the knee, without swelling or giving way.  There was no additional weakness or restricted range of motion with flare-ups.  He described working through pain and stretching the knee, and applying balm to ease symptoms over a few hours.  Functional restrictions included some difficulty with inclines.  The Veteran did not use a cane, but did use a brace intermittently with flare-ups or with certain activities.  He had not been incapacitated in the past 12 months.  

Examination of the right knee in August 2007 revealed healed scars from arthroscopic surgery.  The right knee was of normal appearance without redness, swelling, heat, tenderness, or deformity.  Joint line was nontender to palpation; ligaments were tight in the right knee to stress testing in all directions, without any evidence of ligament laxity.  Range of motion of the right knee was to 120 degrees on flexion, with pain at 120 degrees; and to 0 degrees of extension, with pain at 0 degrees.  The patella tracked normal without appreciable crepitus.  Grind test was positive in the right knee.  No appreciable laxity was noted in the right patella with stress testing in all directions.  There was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance.

In correspondence submitted in February 2009, an acquaintance of the Veteran stated that the Veteran's right knee appeared weak; and that the Veteran appeared to be in severe pain when he stood up, having to hold onto something.  The acquaintance also had noticed swelling of the Veteran's right knee, and that his right knee was warm to touch.

During a February 2009 VA examination, the Veteran reported gradually increasing weakness and chronic discomfort in the right knee, and occasional swelling.  His work required that he climb up and down tall ladders, frequently bend and stoop, and do some heavy lifting.  The Veteran reported that, for periods of time at work, he had to kneel on concrete; and had pain, and had to hold onto a nearby object to pull himself up.  The Veteran used creams and patches on his knee, and occasionally ice or heat.  He walked with a slight limp, favoring the right knee.

On examination, the right knee was normal in appearance.  There was tenderness to firm palpation, medial and inferior to the patella; there was no effusion, heat, or redness.  Range of motion of the right knee was to 100 degrees on flexion, with pain; and to 0 degrees on extension.  There was no crepitus, and the patella was normally mobile.  After three repetitions, there was no loss of range of motion due to pain, spasm, tenderness, or fatigue.  There was no atrophy.  The Veteran could stand on his toes and on his heels, but had difficulty walking on heels or toes due to pain and weakness in the right knee.  The examiner could not demonstrate any instability of the knee laterally or medially, or in the anterior or posterior position.  X-rays of the right knee were unremarkable.  The examiner noted that the right knee joint was painful on motion, specifically on flexion; and that no additional limitation was found after repetitive use.  Diagnoses were chondromalacia of the right knee; and status-post arthroscopic surgical repair of the right knee for anterior cruciate ligament tear and for debridement.  

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  The Veteran has been reportedly able to achieve a normal range of extension-that is, extension to 0 degrees.  The Veteran's right knee disability has not exhibited a compensable degree of motion loss in flexion.  Symptoms of instability or subluxation have not been demonstrated so as to warrant a compensable rating under Diagnostic Code 5257.

The Board has also considered the possibility of assigning separate evaluations under Diagnostic Codes 5258 or 5259.  However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained that that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  Therefore, to award the Veteran a disability rating based on limitation of motion and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 (2011) and the rule against pyramiding, as these codes both contemplate limitation of motion. 

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Here, the Veteran has consistently reported pain in his knee, which is already contemplated by the 10 percent currently assigned.  However, he has not reported locking, nor has examination shown evidence of either locking or effusion in his knee so as to warrant a higher 20 percent evaluation.

Given the X-ray evidence and findings of the February 2009 examiner, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for service-connected chondromalacia with patellar femoral syndrome of the right knee.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5260, 5261.

A clear preponderance of the evidence is against an increased disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor X-ray evidence of arthritis has been shown.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  

B.  Chronic Lumbar Strain

Service connection has been established for chronic lumbar strain, effective February 20, 2007.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, as initially 10 percent disabling; and as 40 percent disabling, effective February 2, 2009.
 
Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Private treatment records show complaints of low back pain in January 2007.

During an August 2007 VA examination, the Veteran described repetitive strains of his lower back while stationed in Iraq, and attributable to daily wear of body gear weighing more than 50 pounds.  The Veteran complained of chronic low back pain since then, without radiculopathy or focal neurologic deficit.  Flare-ups arose with running and climbing activities.  There was no associated weakness, or restricted range of motion with flare-ups involving the spine.  The Veteran took breaks at work and stretched his back, and took medications to ease symptoms.  Functional restrictions of the back included limitations with climbing and running activities.  The Veteran did not use a cane or brace, and had no incapacitating episodes during the past 12 months.

Examination in August 2007 revealed that the Veteran walked with a normal gait.  Spinous processes aligned normal without spasm or tenderness.  Range of motion of the lumbar spine was to 90 degrees on flexion; to 10 degrees on extension; to 30 degrees on lateral bending to the right and left; and to 55 degrees on rotation to the right and left.  Pain was noted at the extremes of each range of motion.  Straight leg raising was negative bilaterally; and there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance.  Neurologic examination revealed gait to be normal.  Motor strength was 5/5 bilaterally in upper and lower extremities, and sensory examination was normal.  Reflexes were 2+ and equal in both upper and lower extremities.  The diagnosis was chronic lumbar strain.

The Veteran was again treated for low back pain in July 2008.

The report of VA examination in February 2009 reveals complaints of chronic daily back pain and restriction of motion.  The Veteran reportedly missed a total of about ten days from work during the past 12 months, primarily due to back pain.

On examination, range of motion of the lumbosacral spine was to 30 degrees on forward flexion; to 20 degrees on backward extension; to 25 degrees on bending to the left and to the right; and to 30 degrees on rotation to either side.  The examiner noted pain with forward flexion and bending to each side, with radiating pain across the lumbar back.  There was no change in range of motion after repetition, due to pain, spasm, tenderness, or fatigue.  Deep tendon reflexes were 1+ and equal bilaterally; straight leg raising was negative bilaterally.  Sensory testing revealed no loss of pain or touch sensation in the lower extremities, and motor function was also tested.  The examiner noted that the Veteran did not have any neurologic-type complaints in the lower extremities, and neurological testing revealed no sensory or motor deficits.  X-rays of the lumbosacral spine showed minimal spurring, consistent with osteoarthritis and consistent with the Veteran's age.  No definite degenerative disc changes were noted.

The examiner added that the Veteran's ability to walk was not impaired, and that he did not use assistive devices.  The Veteran did not have flare-ups, but rather had chronic daily symptoms.  There was objective evidence of painful motion without spasm, weakness, or tenderness.  No abnormal neurological findings were noted.  The examiner indicated that the Veteran had incapacitating episodes during the past 12 months, as described.

In an August 2009 addendum, the examiner noted that X-rays of the lumbosacral spine taken in 2007 and in 2009 did not confirm findings of lumbosacral arthritis.  The examiner opined that the diagnosis of lumbosacral arthritis was probably incorrect, and that the previous diagnosis of chronic lumbar strain is correct.


For the Period from February 20, 2007, to February 1, 2009

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion was noted.  Muscle spasm and localized tenderness were absent, and there was no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's chronic lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities during the applicable period.  The August 2007 examiner found the Veteran's gait to be normal, and sensory and motor testing revealed no significant neurological deficits.

A clear preponderance of the evidence is against an initial disability rating in excess of 10 percent during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.  


For the Period from February 2, 2009

During the applicable period, the evidence shows that the Veteran can flex his thoracolumbar spine to 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  He, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.
 
The Veteran did not report, and testing did not reveal any significant neurological deficits in the lower extremities.
 
As noted above, under the general rating formula, the orthopedic component of the Veteran's chronic lumbar strain warrants a 40 percent evaluation, effective February 2, 2009.  The evidence is against the award of a disability rating in excess of 40 percent for chronic lumbar strain at any time.  While the Veteran provided statements indicating that the symptomatology associated with his chronic lumbar strain is severe, the objective clinical findings consistently fail to show that his disability meets the criteria for a higher evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

C.  Extraschedular Consideration

The Board also finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected chondromalacia with patellar femoral syndrome of the right knee, and chronic lumbar strain do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

A disability evaluation in excess of 10 percent for chondromalacia with patellar femoral syndrome of the right knee is denied.

For the period from February 20, 2007, to February 1, 2009, an initial disability evaluation in excess of 10 percent for chronic lumbar strain is denied.

For the period from February 2, 2009, a disability evaluation in excess of 40 percent for chronic lumbar strain is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


